    Case 2:19-cr-20042-CM-JPO Document 2 Filed 07/17/19 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                                   Case No. 19-20042
               Plaintiff,

       v.

CHRISTOPHER ROSSMAN,
              Defendant.


                              ENTRY OF APPEARANCE

       COMES NOW W. Scott Toth, Garretson & Toth, LLC, and enters his

appearance on behalf of Defendant, Christopher Rossman, in the above-captioned matter.

                                     Respectfully submitted,
                                     GARRETSON & TOTH, LLC


                                     /s/W. Scott Toth
                                     W. Scott Toth, #13769
                                     105 East Park
                                     Olathe, Kansas 66061
                                     Telephone:     (913) 948-6682
                                     Facsimile:     (913) 948-6681
                                     scott@garretsontoth.com

                            CERTIFICATE OF SERVICE

       In accordance with Rule 49(a)(b), and (d), Fed.R.Crim.P., and Rule 5(b),
Fed.R.Civ.P., it is hereby CERTIFIED that this document was electronically filed on this
17th day of July, 2019, and that the foregoing was sent via e-mail by the Electronic Filing
System to: United States Attorney, 500 State Avenue, Kansas City, Kansas 66101.

                                     Garretson & Toth, LLC,


                                     /s/ W. Scott Toth____________________
                                     W. Scott Toth
